Citation Nr: 1113847	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  03-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a mood disorder, including schizoaffective disorder. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to March 1984.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which, inter alia, denied entitlement to service connection for a psychiatric disorder. 

In August 2007, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record. In Bryant v. Shinseki,             23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it based on the current record.

In a November 2007 decision, the Board denied a then pending claim for service connection for residuals of a back injury. The Board remanded the issues of evaluation of frostbite residuals and service connection for a mood disorder to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.

In February 2009, the Board again remanded this case for additional development. 

Then in a May 2010 decision, the Board denied claims for increased ratings for frostbite residuals. Once again, the claim for service connection for a psychiatric disorder was remanded, to ensure that there was on file all pertinent medical records of VA psychiatric treatment. At that time, the Board further assumed appellate jurisdiction of a new issue, that of entitlement to a TDIU. See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Rice v. Shinseki, 22 Vet. App. 447 (2009).

Previously, in November 2007 the Board referred to the RO for initial adjudication a claim of service connection for PTSD. When no action was taken at the Regional Office level, the Board again referred the claim there in its May 2010 decision. Thus far, there is a January 2011 memorandum to the file acknowledging this claim; however, still no adjudicative action has been taken upon the matter. The RO is reminded of the need to consider and adjudicate this claim in the first instance. 


FINDINGS OF FACT

1. A psychiatric disorder was not incurred or aggravated during military service, nor incurred within one year therefrom.

2. The Veteran is not precluded from participating in substantially gainful employment as a consequence of his service-connected disabilities. 



CONCLUSIONS OF LAW

1. The criteria are not met for service connection for a mood disorder, including schizoaffective disorder. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2010).

2. The criteria for an award of a TDIU are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

The Court has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3/159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through correspondence dated from June 2002 to June 2010, the RO/AMC notified           the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.      § 5103(a) and 38 C.F.R.  § 3.159(b). The notices advised him of the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.                         See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Through an addendum to the December 2007 VCAA notice correspondence, the Veteran was provided notice of the downstream disability rating and effective date elements of his claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The initial VCAA notice preceded issuance of the August 2002 rating decision on appeal. The subsequent VCAA notice correspondence did not meet this requirement. However, the Veteran has had an opportunity to respond to the VCAA notice in advance of the most recent January 2011 Supplemental SOC (SSOC) readjudicating his claims. There   is no objective indication of any further relevant information or evidence that must be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has taken appropriate action to comply with the duty to assist            the Veteran through obtaining service treatment records (STRs), and extensive records of VA outpatient treatment and hospitalization. While the Veteran has not been afforded VA Compensation and Pension examinations in regard to either claim being decided, there is no underlying evidentiary support for so ordering any such examination. As addressed in more detail below, there is an absence of competent evidence indicating a likely etiological association between a claimed psychiatric disorder, and an incident of the Veteran's military service, as to otherwise warrant even obtaining a medical examination. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). Likewise, there is no prima facie evidentiary showing of plausible total occupational impairment due to service-connected disability, as to warrant obtaining a medical opinion regarding the Veteran's TDIU claim. In support of his claims, the Veteran has provided several lay statements. The Veteran has also testified at a Travel Board hearing in connection with this matter. The record as it stands includes sufficient competent evidence to decide the claims. See 38 C.F.R.         § 3.159(c)(4). Under these circumstances, no further action is necessary to assist  the Veteran.

In sum, the record reflects that the facts pertinent to the claims being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection for a Psychiatric Disorder 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases of a chronic nature, such as a psychiatric disorder where involving a psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. See also 38 C.F.R. § 3.384 (defining the term of psychosis for VA compensation purposes). 

Provided however that the issue presented is still one of direct service connection, not presumptive, the foregoing applies. Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R.           § 3.303(b).

The Veteran's service medical history, including report of examination for purposes of military separation, is absent mention of any findings, complaints, symptoms, or diagnoses involving a psychiatric disorder. 

The post-service medical history as reflected in VA treatment records is indicative of mental health evaluation and treatment. In October 1986, the Veteran was admitted for VA hospitalization at the Tuscaloosa VA Medical Center (VAMC) following having developed paranoid ideation and making at least on suicidal gesture. It was noted at the time of original admission that the Veteran was then employed as a security guard and had held this job for one year. The Veteran denied any history of violent behavior, or previous suicide attempts. As to his military career history, this was recounted, including occupational specialty and rank therein, without mention of any psychological difficulties during that time period. The initial diagnostic impression was rule out depression with psychotic features; and rule out substance induced psychosis. 

As the November 1986 hospitalization discharge summary indicates, at admission the Veteran had presented for evaluation of acute psychosis. He had initially stated he felt depressed and had episodes of increased tearfulness. He felt that the future held nothing for him, and was stressed by financial difficulties and the fact that he was living with his parents. He complained of hallucinating and seeing an image of himself following him for approximately one week. There was a history of drug use and alcohol abuse. On mental status exam, much of the foregoing was noted again. The Veteran's affect was blunted, and mood was one of sleeplessness. He denied any further suicidal ideation. He was well-orientated, and insight and judgment were fair. During the course of hospitalization over two weeks, the Veteran was administered psychotropic medication. His condition improved, and he denied depression or any suicidal ideation. The final psychiatric diagnosis was alcohol abuse, episodic; rule out depression with psychotic features; rule out substance induced psychosis; and rule out organic etiology for psychosis. 

Thereafter, the Veteran underwent a psychiatric hospitalization at the Tuskegee VAMC from January to February 2002, the discharge diagnosis being a mood disorder, not otherwise specified; and cocaine abuse. 

A February 2003 VA outpatient record of mental health treatment indicated           the Veteran's report that he had been feeling depressed off and on since the mid-1980s. It was observed that in addition to getting depressed he had psychotic symptoms also and carried a diagnosis of schizoaffective disorder. He started using drugs when in the Army and after he was discharged continued to use cocaine.

In his August 2003 VA Form 9 (Substantive Appeal to the Board) regarding the issue of service connection for a psychiatric disorder, the Veteran made note of the fact that he had been treated for a "nervous condition" at the Tuscaloosa VAMC during the 1980s. 
During the August 2007 Travel Board hearing, the Veteran testified that his latest psychiatric diagnosis had been with a schizophrenic affective disorder. He indicated that no treatment provider had yet related the condition back to his service, although one in particular had mentioned that he might have had PTSD. 

More recently, another psychiatric hospitalization transpired in April 2006.         The discharge diagnosis was of schizoaffective disorder, chronic with depression; sleep disorder related to another mental condition; cocaine dependence; and marijuana abuse in sustained remission. The discharge report further noted that the Veteran had maintained cocaine remission since March 2006. He reportedly had a schizoaffective disorder with hallucinative qualities. There was a history of use of crack cocaine since 1986. There was also a history of heroin, opium and LSD abuse. A mental status exam at that time revealed the Veteran was well-oriented, with appropriate appearance and demeanor. Speech was normal, and he had full affect and a neutral mood. Though process was intact and goal-directed, as well as negative for suicidal and homicidal ideation. There was possible indication of hallucinatory behavior, but otherwise fairly average cognitive functioning. 

On VA hospitalization in February 2007, the final discharge diagnosis was cocaine dependence continuous; alcohol dependence and cannabis abuse in full remission; and schizoaffective disorder, chronic.

Based on review of the foregoing, the Board concludes that there is no foundation in the evidentiary record to establish service connection for a psychiatric disorder. The recent diagnosis of schizoaffective disorder and related conditions notwithstanding, the essential element of a causal nexus between the claimed disability and the Veteran's military service has not been satisfied. The finding of a causal nexus to service is an essential element to establish service connection for a disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). Essentially, there are no grounds upon which to conclude that a psychiatric disorder is a condition of service origin. The medical evidence on file provides no definitive basis to show in-service incurrence of disability, or even a likely plausible theory or explanation regarding this. 

The Board has first considered the basis of recovery of presumptive service connection, under which in-service incurrence may be presumed without medical evidence of the same. However, there did not manifest a psychiatric disorder to a compensable degree, and comprised of a psychosis, within one-year of service discharge. Indeed, the Board recognizes that the Veteran specifically underwent a October 1986 VA psychiatric hospitalization for a psychosis, but that said, this was clearly more than two years post-service, as the Veteran was discharged in      March 1984. Nor does the VA hospitalization summary identify any psychosis preceding October 1986. By all apparent indication, the illness had its inception in October 1986 and no earlier. Consequently, there is no basis to apply the law regarding presumptive service connection. See 38 C.F.R. §§ 3.307, 3.309.              To demonstrate entitlement to the benefit sought, the record therefore must show by competent medical evidence that a psychiatric disorder was directly incurred during military service.  

The competent and probative evidence also does not establish service connection on a direct basis. There is no medical history of psychiatric evaluation or treatment during military service, nor does the Veteran describe such treatment. The first indication of relevant symptomatology is, as noted, the one-month VA psychiatric hospitalization beginning October 1986. At no time in the accompanying hospitalization report is there any reference to military service as a precipitating factor for psychiatric difficulties. Meanwhile, while the October 1986 VA hospitalization was relatively close in time to the Veteran's service (within three years), there is simply no reason to conclude from that fact alone that a psychosis likely or probably had its onset during active military service. After this,                     the Veteran did not undergo any further mental health treatment, VA or private, until 2002. As such, besides the lack of symptomatology during service, there is a pronounced lack of continuity of symptomatology thereafter. See 38 C.F.R.                 § 3.303(b). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999) (addressing   the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). 
Moreover, turning to the more recent medical evidence, the various reports of    post-service psychiatric hospitalization from 2002 onwards make absolutely no reference to an incident of military service as the etiology of the Veteran's psychiatric disorder, or his attendant symptomatology. There is no mental health professional's opinion of record that posits an association between current illness, and the Veteran's service. Nor for that matter, is there any allegation from                the Veteran that an incident of service caused or contributed to a psychiatric disorder. Moreover, without any basis to show that a psychiatric disorder may have been incurred in service, there are no grounds upon which to order a VA medical examination to confirm etiology. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Thus, the competent evidence does not favor the likelihood that a diagnosed psychiatric disorder is service-related. The Veteran's own assertions have been afforded appropriate weight however, as he is a layperson, he cannot opine on the causation of a psychiatric disorder, as a matter not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for a mood disorder, including schizoaffective disorder. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities. If there is only one such disability, it must be ratable at 60 percent or more. Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2010). If the claimant does not meet the minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extra-schedular basis. See 38 C.F.R. § 4.16(b) (2010).

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id. See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Other factors that may receive consideration in determining whether a Veteran is unemployable include his employment history, level of education and vocational attainment. See 38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). By comparison, the impact of any nonservice-connected disabilities, or the Veteran's age, are not factors taken into consideration for this purpose. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

At present, the Veteran is in receipt of service-connected disability compensation comprised of cold injury, frostbite, with assignment of a 20 percent rating each for disability of the right and left upper extremities, and right and left lower extremities. The combined rating for these disabilities of a common etiology, including the applicable bilateral factor for paired extremities, consists of a 70 percent evaluation. Consequently, the preliminary schedular criteria for a TDIU are met. See 38 C.F.R. § 4.16(a). However, that alone does not establish benefits entitlement. The record must still demonstrate that the Veteran is incapable of securing and maintaining substantially gainful employment as the result of service-connected disability.     The Board finds that this essential requirement has not been met.

The evidence on file shows that through correspondence filed March 2004,                the Veteran contended that because of the cold injury he sustained in 1983,               his employability had been seriously affected, as he was not able to pursue any employment that required him to work outside. 

During a July 2008 VA Compensation and Pension examination for cold weather injury, the Veteran when questioned about his employment status, indicated he       had not worked for one to two years. The Veteran further reported that the work he was able to get put him outside, where he got joint pains and was unable to work. Otherwise, he reported he had been looking inside work but no one would hire him.

On an October 2009 follow-up VA examination for cold weather injury, the VA examiner indicated that the Veteran was not employed, so no effect on his occupation could be noted, in terms of capacity for daily activities. It was however estimated that the effect of disability upon exercise and sports would be moderate, and upon recreation would be mild. Otherwise, the examiner anticipated no other effects on daily activities.

Pursuant to the Board's May 2010 remand, the Veteran was to be given the opportunity to complete and return a VA Form 21-8940, a Formal Application for a TDIU. However, he did not return this documentation, or provide any further information regarding occupational status and/or history.

Applying the criteria for demonstrating benefits entitlement, the Board cannot conclude that the Veteran is incapable of maintaining gainful employment in light of the impact of service-connected disability. As the Veteran has indicated, his primary concern with employment capacity is the stated lack of ability to perform work outdoors. That leaves a considerable wide-berth of employment that still may be performed in an indoors setting not subject to changes in temperature or other environmental hardships. It is recognized that the Veteran has claimed difficulty finding employment in a more sedentary workplace. If this is indeed the case, that he may not be qualified for such employment, unfortunately the Board has no way of verifying this, inasmuch as the Veteran did not respond with a completed formal TDIU application identifying his relevant work background and educational experience. Even with such information present, however, there is a pronounced likelihood that there is some form of available more sedentary and/or indoors employment. Moreover, though no VA medical provider has offered a medical opinion regarding the capacity for participation in the workplace environment, it is telling that the October 2009 noted that there were no limitations on activities of daily living occasioned by service-connected cold weather injury apart from involving recreational pursuits. As such, a VA medical opinion to assess employability in light of service-connected disability is not necessary, and would likely be duplicative of existing evidence. In summary, there is no plausible basis to exclude sedentary employment as available to the Veteran, notwithstanding also what the VA examiner identified as the relatively limited physical constraints occasioned by the service-connected disability under consideration.

Hence, the Board is denying the Veteran's TDIU claim. Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Service connection for a mood disorder, including schizoaffective disorder,                is denied.

The claim for a TDIU is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


